DETAILED ACTION
Claims 1-18 are pending.
The Office Action is responsive to the communication filed on 9/13/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 9/13/2021, is fully responsive.  
The claim objection to claim 15 has been corrected and the objection has been removed.


Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “this embodiment contemplates a distributed control system architecture that decouples the supervising layer and the supervisory servers from the process controllers, allowing the control applications and engineering databases to reside in a memory in the process controller thereby allowing the included imbedded processor of the processor controllers to execute control of the process elements of the system” (emphasis in original) Page 11 of Applicant’s response filed 9/13/2021) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant intends for these features to be included in the claims, Examiner recommends amending the claims to state the same.

Regarding claims 1-18, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claim 8 is substantially similar to independent claim 1.  Dependent claims 2-7 and 9-18 depend, directly or indirectly, from independent claims 1 and 8, respectively.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1 and 8 below.
a system repository file stored in the memory containing process data information sent to the apparatus from the at least one process instrument; (Applicant’s arguments are directed to Nixon and Miller not teaching or suggesting a system repository file and the process data information is sent to the apparatus from the at least one process instrument; Examiner respectfully disagrees; Nixon describes data collection from field devices, the controller being connected to the field devices, and the controller receiving device signals from the field devices.  Miller describes collecting process data and storing the collected process data in a database; in other words, both Nixon and Miller describe collecting process data, Nixon describes the controller receiving process data from a field device, and Miller describes storing the collected process data in a database; If Applicant intends for system repository file and/or sent to the apparatus from the at least one process instrument to have particular meanings, Examiner recommends amending the claims to state the same; see the storing of process data in Miller and the collection of process data in Nixon; Miller: “In other cases, an interface or connection is not necessary, because, for example, the system 104 is integrated with the process control system or other source of process data.” Paragraph 0077; “As described below, the process data associated with the monitored process parameters is gathered or collected at certain points during the 
an engineering repository file stored in the memory containing the characteristics and parameters for the function blocks associated with the at least one process instrument; and  (Applicant’s arguments are directed to Kumar and Nixon not teaching or suggesting an engineering repository file and characteristics and parameters for the function blocks associated with the at least one process instrument; Examiner respectfully disagrees; Kumar describes block definition file being stored in a database and the database represents an engineering repository database.  Nixon describes an OPC mapping of function block definitions and parameter definitions and the function block definitions and parameter definitions can define interfaces to devices;  In other words, Kumar describes storing block definition files in an engineering repository database and Nixon describes characteristics and parameters for the function blocks associated with the at least one process instrument;  If Applicant intends for these claim terms to have particular meanings, Examiner recommends amending the claims to state the same; see the storing of function block data in Kumar and the function block data in Nixon; Kumar: “In this example, the block definition files 120 are stored in a database 122. The database 122 includes any hardware, software, firmware, or combination thereof for storing and 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0321662 (Nixon) in view of U.S. Patent Application Publication No. 2008/0065705 (Miller) and further in view of U.S. Patent Application Publication No. 2007/0100471 (Kumar).


Claim 1:
The cited prior art describes an apparatus used in an industrial process control and automation system that operates using an open platform data communication protocol, the apparatus comprising; (Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
a processor and (Nixon: see the processor 34 as illustrated in figure 2 and as described in paragraph 0043)
a memory; (Nixon: see the memory of the controller node as described in paragraph 0023)
a communications interface connected (Nixon: see the I/O connectors 36 as illustrated in figure 2 and as described in paragraph 0043)
to a least one process instrument arranged to transmit instructions to and receive data from the at least one process instrument and (Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
to a data network of the industrial process control and automation system, (Nixon: see the connection from the I/O connectors 36 to the network 16 as illustrated in figure 12 and as described in paragraphs 0043, 0044; “the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16” paragraph 0044)
the interface arranged to communicate using an open platform data communication protocol; (Nixon: “The system also includes one or more advanced function nodes (AFNs), and one or more user or other compute nodes coupled to the BFN I/O devices and the AFNs via a network connection, such as an open protocol network like an Ethernet bus or switch.” Paragraph 0011; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)


a system repository file stored in the memory containing process data information sent to the apparatus from the at least one process instrument; (see the storing of process data in Miller and the collection of process data in Nixon; Miller: “In other cases, an interface or connection is not necessary, because, for example, the system 104 is integrated with the process control system or other source of process data.” Paragraph 0077; “As described below, the process data associated with the monitored process parameters is gathered or collected at certain points during the monitoring process. The frequency and/or circumstances under which data is collected may be specified via a configuration of the data capture application 106, the details of which are also described further below. In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078; “The portion 50 of the process plant 10 illustrated in FIG. 2 includes a distributed process control system 54 having one or more process controllers 60 connected to one or more field devices 64 and 66 via input/output (I/O) cards or devices 68 and 70, which may be any desired types of I/O devices conforming to any desired communication or controller protocol.” Paragraph 0048; “With reference again to FIG. 5, the database 108 may store the captured process data in any desired format, arrangement or data structure. As a result, the database 108 may, in fact, include a number of data structures or databases disposed in a centralized, distributed or other fashion. The database 108 may, for instance, include any number of separate and distinct files or other components, as described below. Generally speaking, however, the database 108 may include a list or identification of process parameters or items being monitored by the data capture system 104 and, for each monitored item, a number of tables of measured values for each item stored in conjunction with an identification of the time at which the measurement occurred, and the quality of that measurement. The list of process parameters may identify the parameters by, for example, an identification number, parameter name, OPC item ID, and OPC server (or other data source), or via any other desired naming convention.” Paragraph 0100; Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
a function block definition file stored in the memory containing function blocks that define a control strategy for controlling the least one process instrument; (Nixon: see the control modules 38 as illustrated in figure 2 and as described in paragraph 0044; “As also illustrated in FIG. 2, the logical component 30 may include or store one or more control modules 38, which may be, for example, input control modules (e.g., function blocks), output control modules (e.g., function blocks), control calculation modules or blocks, such as proportional-integral-derivative (PID) or model predictive control (MPC) blocks, alarming blocks, etc.” paragraph 0044)
an engineering repository file stored in the memory containing the characteristics and parameters for the function blocks associated with the at least one process instrument; and  (see the storing of function block data in Kumar and the function block data in Nixon; Kumar: “In this example, the block definition files 120 are stored in a database 122. The database 122 includes any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. The database 122 may use any of a variety of data structures, arrangements, and compilations to store and facilitate retrieval of information. In some embodiments, the database 122 represents an Engineering Repository Data Base ("ERDB"). Although shown as residing in the server 106a, the database 122 could be located in any suitable location(s).” paragraph 0025; “This may include, for example, the function block editor 126 storing any new default values, custom parameters, form layout, symbol attributes, and view information in the definition file 120.” Paragraph 0104; Nixon: see the OPC mapping provided to the IO/Controller from the translator service 74 and service 68 and the OPC mapping includes function block definitions and parameter definitions as illustrated in figures 2, 9 and as described in paragraph 0100; “Still further, the BFN controller translator service 74 (of FIG. 2) in combination with OPC-UA service 68 (of FIG. 2), may provide an OPC mapping to the BFN I/O controller. One example of this mapping is illustrated with respect to FIGS. 9-11. In FIG. 9, the organizational components include all of the named items in the control system 10. Examples, as shown in the diagram of FIG. 9, include areas and control strategies (control modules). Primitive are made up of function block definitions and parameter definitions. Definitions and usages define the interfaces to function blocks, control strategies, parameters, and alarms. Instances include specific tagged items such as a specific device or an I/O channel. Devices include controllers, I/O modules, and smart devices, such as HART devices.” Paragraph 0100)
wherein the processor
operates to communicate the process data from the system repository file to the industrial process control and automation system using the open platform data communication protocol and (Nixon: see the sending of sensor data 142A, 142B from the controller devices 12 via network communication to the function nodes 14 as illustrated in figures 2, 5 and as described in paragraph 0079; “as a communication application (Comms) which performs communications over the network 16” paragraph 0044; “Generally speaking, the controller translation service or machine 74 performs data translation services for data flowing between, for example, the BFN I/O controllers 12 and the virtual controllers 52 in the advanced function node 14.” Paragraph 0049; “These data collector blocks 142A and 142B may be located in different field devices and/or in the same or different BFN I/O controller devices 12. However, as illustrated in FIG. 5, each of the blocks 142A and 142B is connected to a data translator block 144A and 144B, each of which provides data messaging across the network 12 using a self-describing data protocol. Each of the blocks 144A and 144B may encapsulate the data from the blocks 142A and 142B in the same or in different messaging protocol packets and may provide other meta-data messages that describe the data in the base message (also called a data message). The blocks 144A and 144B may send these message pairs (associated with the self-describing message scheme) across the network 16 addressed to the downstream blocks 146A and 146B which may, in this case, reside in one of the virtual controllers 52 disposed in one of the advanced function nodes 14. It will be noted that the blocks 144A and 144B may use different message protocols and/or different message or data formats, and thus the data collector blocks 142A and 142B do not need to conform to the same proprietary protocol or scheme, but can be provided by completely different manufacturers using different proprietary programming. Moreover, the translator blocks 144A and 144B can send the messages using completely different data formats or meta-data descriptions (from one another, for example) which again makes these blocks more independent and open in usage.” Paragraph 0079)
operates to receive instructions from the industrial process control and automation system to execute the control strategy. (Nixon: see the sending of control instructions from the function nodes 14 via network communication to the controller 0080 12 as illustrated in figures 2, 5 and as described in paragraph 0079; “The control signal from the PID control block may be provided to another translator block 150 (a separate actor in the actor model) which may encode the data in a message (a message packet) suitable for communication over the network 16 and may send that data message, along with a meta-data message across the network 16 addressed to a logical entity within one of the BFN I/O controllers 12. The messages are then received by a further translation block 152 in the appropriate BFN I/O controller 12 which decodes the data within the messages received via the network 16 (based on the meta-data and the data within the data message). Again the message decoded by the translator block 152 may be in any message protocol (e.g., any packet based protocol) as sent across the network 16 and may use any message or data format or scheme, as the translator block 152 uses the meta-data to decode or understand the format of the data message. In any event, the translator block 152 then provides the control signal to a control block 154 that may be in, for example, a logical component of one of the BFN I/O controllers 12, or in a field device, etc. to cause, for example, a valve to change position.” Paragraph 0080)
One of ordinary skill in the art would have recognized that applying the known technique of Nixon, namely, an open architecture control system, with the known techniques of Miller, namely, data collection for a process control plant, and the known techniques of Kumar, namely, creating and editing function blocks in a process control environment, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nixon to provide a controller with various components with the teachings of Miller to store process control data and the teachings of Kumar to store function block configuration data would have been recognized by those of ordinary skill in the art as resulting in an improved process 

Claim 2:
The cited prior art describes the apparatus of Claim 1, wherein the memory is a persistent storage device. (Nixon: “When implemented in software, any of the applications, services, virtual devices, vertical machines, virtual entities, etc. described herein may be stored in any tangible, non-transitory computer readable memory such as on a magnetic disk, a laser disk, solid state memory device, molecular memory storage device, or other storage medium, in a RAM or ROM of a computer or processor, etc.” paragraph 0111)

Claim 3:
Nixon does not explicitly describe a system repository database as described below.  However, Miller teaches the system repository database as described below.  
The cited prior art describes the apparatus of Claim 2, wherein the persistent storage device includes a system repository database containing the system repository file, the system repository database storing and logging the information collected or generated by the apparatus related to the operation of the at least one process instrument. (see the storing of process data in a database in Miller and the collection of process data in Nixon; Miller: “In other cases, an interface or connection is not necessary, because, for example, the system 104 is integrated with the process control system or other source of process data.” Paragraph 0077; “As described below, the process data associated with the monitored process parameters is gathered or collected at certain points during the monitoring process. The frequency and/or circumstances under which data is collected may be specified via a configuration of the data capture application 106, the details of which are also described further below. In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078; “The portion 50 of the process plant 10 illustrated in FIG. 2 includes a distributed process control system 54 having one or more process controllers 60 connected to one or more field devices 64 and 66 via input/output (I/O) cards or devices 68 and 70, which may be any desired types of I/O devices conforming to any desired communication or controller protocol.” Paragraph 0048; “With reference again to FIG. 5, the database 108 may store the captured process data in any desired format, arrangement or data structure. As a result, the database 108 may, in fact, include a number of data structures or databases disposed in a centralized, distributed or other fashion. The database 108 may, for instance, include any number of separate and distinct files or other components, as described below. Generally speaking, however, the database 108 may include a list or identification of process parameters or items being monitored by the data capture system 104 and, for each monitored item, a number of tables of measured values for each item stored in conjunction with an identification of the time at which the measurement occurred, and the quality of that measurement. The list of process parameters may identify the parameters by, for example, an identification number, parameter name, OPC item ID, and OPC server (or other data source), or via any other desired naming convention.” Paragraph 0100; Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
Nixon does not explicitly describe an engineering repository database as described below.  However, Kumar teaches the engineering repository database as described below.  
The cited prior art describes the apparatus of Claim 2, wherein the persistent storage device includes an engineering repository database containing the engineering repository file, the engineering repository database storing block definition files that define the characteristics of an associated function block. (see the storing of function block data in a database in Kumar and the function block data in Nixon; Kumar: “In this example, the block definition files 120 are stored in a database 122. The database 122 includes any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. The database 122 may use any of a variety of data structures, arrangements, and compilations to store and facilitate retrieval of information. In some embodiments, the database 122 represents an Engineering Repository Data Base ("ERDB"). Although shown as residing in the server 106a, the database 122 could be located in any suitable location(s).” paragraph 0025; “This may include, for example, the function block editor 126 storing any new default values, custom parameters, form layout, symbol attributes, and view information in the definition file 120.” Paragraph 0104; Nixon: see the OPC mapping provided to the IO/Controller from the translator service 74 and service 68 and the OPC mapping includes function block definitions and parameter definitions as illustrated in figures 2, 9 and as described in paragraph 0100; “Still further, the BFN controller translator service 74 (of FIG. 2) in combination with OPC-UA service 68 (of FIG. 2), may provide an OPC mapping to the BFN I/O controller. One example of this mapping is illustrated with respect to FIGS. 9-11. In FIG. 9, the organizational components include all of the named items in the control system 10. Examples, as shown in the diagram of FIG. 9, include areas and control strategies (control modules). Primitive are made up of function block definitions and parameter definitions. Definitions and usages define the interfaces to function blocks, control strategies, parameters, and alarms. Instances include specific tagged items such as a specific device or an I/O channel. Devices include controllers, I/O modules, and smart devices, such as HART devices.” Paragraph 0100)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
Nixon does not explicitly describe a name service as described below.  However, Kumar teaches the name service as described below.  
The cited prior art describes the apparatus of Claim 3, wherein the system repository database further includes a names and name software application that includes a names and name (Kumar: “The user may select one of the devices listed in the device list 304. The block editor 126 then creates a new type of function block for the identified device. For example, the block editor 126 may read the DD file(s) associated with the selected device, create a new block definition file 120, and store the new definition file 120 in the database 122. The block editor 126 could create the new definition file 120 in any suitable manner, such as by creating a definition file 120 with standard and vendor-specified parameters and standard default values. Different dialog boxes could be provided that identify the status of each of the reading, creating, and storing activities. This process could also be halted or cancelled at the user's request. The new function block type (and the associated definition file 120) could have any suitable name, such as a name based on the selected device. To avoid overwriting existing definition files 120, the user may be given the option of changing the name of the new function block type, and the block editor 126 could recommend alternate name(s) for the new function block type.” Paragraph 0039)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
The cited prior art describes a system for controlling at least one process instrument in an industrial process control and automation system that operates using an open platform data communication protocol, the system comprising; (Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
a data network; (Nixon: see the network 16 as illustrated in figure 1 and as described in paragraph 0039)
at least one operator station connected to the data network; and (Nixon: see the workstation nodes 22, 24, configuration node 26, and AFNs 14 as illustrated in figure 1 and as described in paragraph 0039)
at least one controller including: (Nixon: see the controller 12 as illustrated in figure 2)
(a) a processor and (Nixon: see the processor 34 as illustrated in figure 2 and as described in paragraph 0043)
a memory; (Nixon: see the memory of the controller node as described in paragraph 0023)
(b) a communications interface connected (Nixon: see the I/O connectors 36 as illustrated in figure 2 and as described in paragraph 0043)
to the least one process instrument arranged to transmit instructions to and receive data from the at least one process instrument and (Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
to the data network, (Nixon: see the connection from the I/O connectors 36 to the network 16 as illustrated in figure 12 and as described in paragraphs 0043, 0044; “the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16” paragraph 0044)
the interface adapted to communicate using the open platform data communication protocol; (Nixon: “The system also includes one or more advanced function nodes (AFNs), and one or more user or other compute nodes coupled to the BFN I/O devices and the AFNs via a network connection, such as an open protocol network like an Ethernet bus or switch.” Paragraph 0011; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)

Nixon does not explicitly describe a system repository file or an engineering repository file as described below.  However, Miller teaches the system repository file and Kumar teaches the engineering repository file as described below.  
(c) a system repository file stored in the memory containing process data information sent to the at least one controller from the at least one process instrument; (see the storing of process data in Miller and the collection of process data in Nixon; Miller: “In other cases, an interface or connection is not necessary, because, for example, the system 104 is integrated with the process control system or other source of process data.” Paragraph 0077; “As described below, the process data associated with the monitored process parameters is gathered or collected at certain points during the monitoring process. The frequency and/or circumstances under which data is collected may be specified via a configuration of the data capture application 106, the details of which are also described further below. In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078; “The portion 50 of the process plant 10 illustrated in FIG. 2 includes a distributed process control system 54 having one or more process controllers 60 connected to one or more field devices 64 and 66 via input/output (I/O) cards or devices 68 and 70, which may be any desired types of I/O devices conforming to any desired communication or controller protocol.” Paragraph 0048; “With reference again to FIG. 5, the database 108 may store the captured process data in any desired format, arrangement or data structure. As a result, the database 108 may, in fact, include a number of data structures or databases disposed in a centralized, distributed or other fashion. The database 108 may, for instance, include any number of separate and distinct files or other components, as described below. Generally speaking, however, the database 108 may include a list or identification of process parameters or items being monitored by the data capture system 104 and, for each monitored item, a number of tables of measured values for each item stored in conjunction with an identification of the time at which the measurement occurred, and the quality of that measurement. The list of process parameters may identify the parameters by, for example, an identification number, parameter name, OPC item ID, and OPC server (or other data source), or via any other desired naming convention.” Paragraph 0100; Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
(d) a function block definition file stored in the memory containing function blocks that define a control strategy for controlling the at least one process instrument; (Nixon: see the control modules 38 as illustrated in figure 2 and as described in paragraph 0044; “As also illustrated in FIG. 2, the logical component 30 may include or store one or more control modules 38, which may be, for example, input control modules (e.g., function blocks), output control modules (e.g., function blocks), control calculation modules or blocks, such as proportional-integral-derivative (PID) or model predictive control (MPC) blocks, alarming blocks, etc.” paragraph 0044)
(e) an engineering repository stored in the memory containing the characteristics and parameters for the function blocks associated with the at least one process instrument; and (see the storing of function block data in Kumar and the function block data in Nixon; Kumar: “In this example, the block definition files 120 are stored in a database 122. The database 122 includes any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. The database 122 may use any of a variety of data structures, arrangements, and compilations to store and facilitate retrieval of information. In some embodiments, the database 122 represents an Engineering Repository Data Base ("ERDB"). Although shown as residing in the server 106a, the database 122 could be located in any suitable location(s).” paragraph 0025; “This may include, for example, the function block editor 126 storing any new default values, custom parameters, form layout, symbol attributes, and view information in the definition file 120.” Paragraph 0104; Nixon: see the OPC mapping provided to the IO/Controller from the translator service 74 and service 68 and the OPC mapping includes function block definitions and parameter definitions as illustrated in figures 2, 9 and as described in paragraph 0100; “Still further, the BFN controller translator service 74 (of FIG. 2) in combination with OPC-UA service 68 (of FIG. 2), may provide an OPC mapping to the BFN I/O controller. One example of this mapping is illustrated with respect to FIGS. 9-11. In FIG. 9, the organizational components include all of the named items in the control system 10. Examples, as shown in the diagram of FIG. 9, include areas and control strategies (control modules). Primitive are made up of function block definitions and parameter definitions. Definitions and usages define the interfaces to function blocks, control strategies, parameters, and alarms. Instances include specific tagged items such as a specific device or an I/O channel. Devices include controllers, I/O modules, and smart devices, such as HART devices.” Paragraph 0100)
wherein the processor 
operates to communicate the process data from the system repository file to the operator station using the open platform data communication protocol and (Nixon: see the sending of sensor data 142A, 142B from the controller devices 12 via network communication to the function nodes 14 as illustrated in figures 2, 5 and as described in paragraph 0079; “as a communication application (Comms) which performs communications over the network 16” paragraph 0044; “Generally speaking, the controller translation service or machine 74 performs data translation services for data flowing between, for example, the BFN I/O controllers 12 and the virtual controllers 52 in the advanced function node 14.” Paragraph 0049; “These data collector blocks 142A and 142B may be located in different field devices and/or in the same or different BFN I/O controller devices 12. However, as illustrated in FIG. 5, each of the blocks 142A and 142B is connected to a data translator block 144A and 144B, each of which provides data messaging across the network 12 using a self-describing data protocol. Each of the blocks 144A and 144B may encapsulate the data from the blocks 142A and 142B in the same or in different messaging protocol packets and may provide other meta-data messages that describe the data in the base message (also called a data message). The blocks 144A and 144B may send these message pairs (associated with the self-describing message scheme) across the network 16 addressed to the downstream blocks 146A and 146B which may, in this case, reside in one of the virtual controllers 52 disposed in one of the advanced function nodes 14. It will be noted that the blocks 144A and 144B may use different message protocols and/or different message or data formats, and thus the data collector blocks 142A and 142B do not need to conform to the same proprietary protocol or scheme, but can be provided by completely different manufacturers using different proprietary programming. Moreover, the translator blocks 144A and 144B can send the messages using completely different data formats or meta-data descriptions (from one another, for example) which again makes these blocks more independent and open in usage.” Paragraph 0079)
operates to receive instructions from the operator station to execute the control strategy. (Nixon: see the sending of control instructions from the function nodes 14 via network communication to the controller 0080 12 as illustrated in figures 2, 5 and as described in paragraph 0079; “The control signal from the PID control block may be provided to another translator block 150 (a separate actor in the actor model) which may encode the data in a message (a message packet) suitable for communication over the network 16 and may send that data message, along with a meta-data message across the network 16 addressed to a logical entity within one of the BFN I/O controllers 12. The messages are then received by a further translation block 152 in the appropriate BFN I/O controller 12 which decodes the data within the messages received via the network 16 (based on the meta-data and the data within the data message). Again the message decoded by the translator block 152 may be in any message protocol (e.g., any packet based protocol) as sent across the network 16 and may use any message or data format or scheme, as the translator block 152 uses the meta-data to decode or understand the format of the data message. In any event, the translator block 152 then provides the control signal to a control block 154 that may be in, for example, a logical component of one of the BFN I/O controllers 12, or in a field device, etc. to cause, for example, a valve to change position.” Paragraph 0080)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
The cited prior art describes the system of Claim 8, wherein the memory is a persistent storage device. (Nixon: “When implemented in software, any of the applications, services, virtual devices, vertical machines, virtual entities, etc. described herein may be stored in any tangible, non-transitory computer readable memory such as on a magnetic disk, a laser disk, solid state memory device, molecular memory storage device, or other storage medium, in a RAM or ROM of a computer or processor, etc.” paragraph 0111)

Claim 10:
Nixon does not explicitly describe a system repository database as described below.  However, Miller teaches the system repository database as described below.  
The cited prior art describes the system of Claim 9, wherein the persistent storage device includes a system repository database containing the system repository file, the system database  (see the storing of process data in a database in Miller and the collection of process data in Nixon; Miller: “In other cases, an interface or connection is not necessary, because, for example, the system 104 is integrated with the process control system or other source of process data.” Paragraph 0077; “As described below, the process data associated with the monitored process parameters is gathered or collected at certain points during the monitoring process. The frequency and/or circumstances under which data is collected may be specified via a configuration of the data capture application 106, the details of which are also described further below. In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078; “The portion 50 of the process plant 10 illustrated in FIG. 2 includes a distributed process control system 54 having one or more process controllers 60 connected to one or more field devices 64 and 66 via input/output (I/O) cards or devices 68 and 70, which may be any desired types of I/O devices conforming to any desired communication or controller protocol.” Paragraph 0048; “With reference again to FIG. 5, the database 108 may store the captured process data in any desired format, arrangement or data structure. As a result, the database 108 may, in fact, include a number of data structures or databases disposed in a centralized, distributed or other fashion. The database 108 may, for instance, include any number of separate and distinct files or other components, as described below. Generally speaking, however, the database 108 may include a list or identification of process parameters or items being monitored by the data capture system 104 and, for each monitored item, a number of tables of measured values for each item stored in conjunction with an identification of the time at which the measurement occurred, and the quality of that measurement. The list of process parameters may identify the parameters by, for example, an identification number, parameter name, OPC item ID, and OPC server (or other data source), or via any other desired naming convention.” Paragraph 0100; Nixon: “various physical I/O connectors 36 for use in connecting the BFN I/O controller 12 to field devices or other devices within the plant or system being controlled” paragraph 0043; “The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control, i.e., to receive device signals from the field devices and to process those device signals such as to interpret the signals, perform data protocol conversion or protocol tunneling on the signals, etc.” paragraph 0040)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Nixon does not explicitly describe an engineering repository database as described below.  However, Kumar teaches the engineering repository database as described below.  
The cited prior art describes the system of Claim 9, wherein the persistent storage device includes an engineering repository database containing the engineering repository file, the engineering database storing block definition files that define the characteristics of an associated function block. (see the storing of function block data in a database in Kumar and the function block data in Nixon; Kumar: “In this example, the block definition files 120 are stored in a database 122. The database 122 includes any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. The database 122 may use any of a variety of data structures, arrangements, and compilations to store and facilitate retrieval of information. In some embodiments, the database 122 represents an Engineering Repository Data Base ("ERDB"). Although shown as residing in the server 106a, the database 122 could be located in any suitable location(s).” paragraph 0025; “This may include, for example, the function block editor 126 storing any new default values, custom parameters, form layout, symbol attributes, and view information in the definition file 120.” Paragraph 0104; Nixon: see the OPC mapping provided to the IO/Controller from the translator service 74 and service 68 and the OPC mapping includes function block definitions and parameter definitions as illustrated in figures 2, 9 and as described in paragraph 0100; “Still further, the BFN controller translator service 74 (of FIG. 2) in combination with OPC-UA service 68 (of FIG. 2), may provide an OPC mapping to the BFN I/O controller. One example of this mapping is illustrated with respect to FIGS. 9-11. In FIG. 9, the organizational components include all of the named items in the control system 10. Examples, as shown in the diagram of FIG. 9, include areas and control strategies (control modules). Primitive are made up of function block definitions and parameter definitions. Definitions and usages define the interfaces to function blocks, control strategies, parameters, and alarms. Instances include specific tagged items such as a specific device or an I/O channel. Devices include controllers, I/O modules, and smart devices, such as HART devices.” Paragraph 0100)


Claim 12:
Nixon does not explicitly describe a name service as described below.  However, Kumar teaches the name service as described below.  
The cited prior art describes the system of Claim 10, wherein the system repository database further includes a names and name software application that includes a names and name service for providing plain text name references used by the controller to access function block control objects or other configuration data without the use of specific function block identifiers. (Kumar: “The user may select one of the devices listed in the device list 304. The block editor 126 then creates a new type of function block for the identified device. For example, the block editor 126 may read the DD file(s) associated with the selected device, create a new block definition file 120, and store the new definition file 120 in the database 122. The block editor 126 could create the new definition file 120 in any suitable manner, such as by creating a definition file 120 with standard and vendor-specified parameters and standard default values. Different dialog boxes could be provided that identify the status of each of the reading, creating, and storing activities. This process could also be halted or cancelled at the user's request. The new function block type (and the associated definition file 120) could have any suitable name, such as a name based on the selected device. To avoid overwriting existing definition files 120, the user may be given the option of changing the name of the new function block type, and the block editor 126 could recommend alternate name(s) for the new function block type.” Paragraph 0039)


Claim 15:
The cited prior art describes the system of Claim 8, wherein the operator station includes an HMI to allow overall user communication and control of the system and to receive data from the at least one controller to manage the operation of the at least one controller and process instrument. (Nixon: see the workstation nodes 22, 24, configuration node 26, and AFNs 14 as illustrated in figure 1 and as described in paragraph 0039; “Still further, the various other compute nodes 20 may interface with the network 16 and, in particular, with the BFN I/O controllers 12 and the advanced function nodes 14 to perform other control activities, such as user interface activities, network and process control system configuration activities, data collection and storage activities, data analytics, etc. However, in many cases, the other compute nodes 20 may include or run thin client devices that interface with virtual devices or entities within the other nodes, and in particular within the advanced function nodes 14, to provide information to users and to enable users to interface with control, maintenance, data analytics, alarming and other functions executed within virtual devices in the advanced function nodes 14.” Paragraph 0042; “The virtual devices 70 may implement standard operator control activities (including user interfacing), configuration activities (including user interfacing), maintenance activities (including user interfacing), alarm processing and display activities, etc., and these virtual devices 70 may interface with the user workstations or thin clients 22, 24, 26, etc. via the network 16 to interface with users in the plant or system 10.” Paragraph 0048)

Claim 17:
The cited prior art describes the system of Claim 11, 
wherein a second operator station is connected to the data network, (Nixon: see the workstation nodes 22, 24, configuration node 26, and AFNs 14 as illustrated in figure 1 and as described in paragraph 0039)

Nixon and Miller do not explicitly describe a process builder software application as described below.  However, Kumar teaches the process builder software application e as described below.  
the second operator station including a process builder software application that is operated by a user to create and edit the function blocks defined in the function block file using the data stored in engineering repository database. (Kumar: “he apparatus also includes a function block editor capable of allowing a user to dynamically create or modify one or more of the function block types using a graphical user interface. The function block editor is capable of allowing the user to define one or more parameters for a function block type being created or modified.” Paragraph 0006; “In accordance with this disclosure, users have access to a function block editor 126. The block editor 126 provides a graphical user interface that allows a user to create or edit function block types and to create or edit parameters associated with function block types. For example, the block editor 126 may allow users to create, edit, or delete block definition files 120, which allows the users to control which types of function blocks 118 are available for use in the process control system 100.” Paragraph 0027)
Nixon, Miller, and Kumar are combinable for the same rationale as set forth above with respect to claim 1.


Claims 6-7, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0321662 (Nixon) in view of U.S. Patent Application Publication No. 2008/0065705 (Miller) and further in view of U.S. Patent Application Publication No. 2007/0100471 (Kumar) and U.S. Patent Application Publication No. 2019/0042378 (Wouhaybi).


Claim 6:
Nixon, Miller, and Kumar do not explicitly describe a data communication and security application as described below.  However, Wouhaybi teaches the data communication and security application as described below.  
The cited prior art describes the apparatus of Claim 2, wherein the persistent storage device includes a data communication and security software application that manages the open platform data communication protocol. (Wouhaybi: see the security and I/O services segment of the ECN I/O controller 105A as illustrated in figure 2B and as described in paragraphs 0035, 0052; “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6). In an example, the ECN nodes 150A, 150B may integrate with various hardware security features and trusted execution environment, such as Intel® Software Guard eXtensions (SGX), Dynamic Application Loader (DAL), secure VMM environments, and trusted computing-standard Trusted Platform Module (TPM). In a further example, secure boot may be enabled with fused and protected key material accessed within protected hardware cryptographic engines, such as Intel® Converged Security and Manageability Engine (CSME) and Platform Trust Technology (PTT). Additionally, cryptographic functions may be made more secure with special hardware instructions for AES encryption and SHA computations. Other forms of security such as an Intel® Enhanced Privacy ID (EPID) may be being adopted across the industry as a preferred device identity key, which may be enabled through automated device registration (e.g., Intel Secure Device Onboarding (SDO)) technology for secure, zero-touch onboarding of devices. In further examples, the ECN nodes 150A, 150B and other subsystems of the SDIS architecture may be interoperable with these or other security approaches.” Paragraph 0052; “In the SDIS architecture, real-time services may operate on top of a real-time physical transport via the control messages bus 112, such as via Ethernet TSN. The control messages bus 112 may be adapted to address the heterogeneity of existing middleware or communication stacks in an IoT setting (e.g., with use of Open Platform Communications Unified Architecture (OPC-UA), Object Management Group Data Distribution Service (DDS), OpenDXL, Open Connectivity Foundation (OCF), or the like standards), to enable seamless device-to-device connectivity to address the emerging implementations of IoT deployments.” Paragraph 0043; Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
One of ordinary skill in the art would have recognized that applying the known technique of Nixon, namely, an open architecture control system, the known techniques of Miller, namely, data collection for a process control plant, and the known techniques of Kumar, namely, creating and editing function blocks in a process control environment, with the known techniques of Wouhaybi, namely, distributed controllers within a software defined industrial system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nixon to provide a controller with various components, the teachings of Miller to store process control data, and the teachings of Kumar to store function block configuration data with the teachings of having various software applications and configurations within controllers in Wouhaybi would have been recognized by those of ordinary skill in the art as resulting in an improved process control system (i.e., a controller with various components of Nixon based on the teachings of storing particular data in Miller, the teachings of storing particular data in Kumar, and the teachings of various software components in a controller in Wouhaybi).

Claim 7:

The cited prior art describes the apparatus of Claim 6, wherein the data communication and security software application includes a communication stack used by the processor to support an OPC UA open platform data communication protocol. (Wouhaybi: see the security and I/O services segment of the ECN I/O controller 105A as illustrated in figure 2B and as described in paragraphs 0035, 0052; “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6). In an example, the ECN nodes 150A, 150B may integrate with various hardware security features and trusted execution environment, such as Intel® Software Guard eXtensions (SGX), Dynamic Application Loader (DAL), secure VMM environments, and trusted computing-standard Trusted Platform Module (TPM). In a further example, secure boot may be enabled with fused and protected key material accessed within protected hardware cryptographic engines, such as Intel® Converged Security and Manageability Engine (CSME) and Platform Trust Technology (PTT). Additionally, cryptographic functions may be made more secure with special hardware instructions for AES encryption and SHA computations. Other forms of security such as an Intel® Enhanced Privacy ID (EPID) may be being adopted across the industry as a preferred device identity key, which may be enabled through automated device registration (e.g., Intel Secure Device Onboarding (SDO)) technology for secure, zero-touch onboarding of devices. In further examples, the ECN nodes 150A, 150B and other subsystems of the SDIS architecture may be interoperable with these or other security approaches.” Paragraph 0052; “In the SDIS architecture, real-time services may operate on top of a real-time physical transport via the control messages bus 112, such as via Ethernet TSN. The control messages bus 112 may be adapted to address the heterogeneity of existing middleware or communication stacks in an IoT setting (e.g., with use of Open Platform Communications Unified Architecture (OPC-UA), Object Management Group Data Distribution Service (DDS), OpenDXL, Open Connectivity Foundation (OCF), or the like standards), to enable seamless device-to-device connectivity to address the emerging implementations of IoT deployments.” Paragraph 0043; Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
Nixon, Miller, Kumar, and Wouhaybi are combinable for the same rationale as set forth above with respect to claim 6.

Claim 13:
Nixon, Miller, and Kumar do not explicitly describe a data communication and security application as described below.  However, Wouhaybi teaches the data communication and security application as described below.  
 (Wouhaybi: see the security and I/O services segment of the ECN I/O controller 105A as illustrated in figure 2B and as described in paragraphs 0035, 0052; “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6). In an example, the ECN nodes 150A, 150B may integrate with various hardware security features and trusted execution environment, such as Intel® Software Guard eXtensions (SGX), Dynamic Application Loader (DAL), secure VMM environments, and trusted computing-standard Trusted Platform Module (TPM). In a further example, secure boot may be enabled with fused and protected key material accessed within protected hardware cryptographic engines, such as Intel® Converged Security and Manageability Engine (CSME) and Platform Trust Technology (PTT). Additionally, cryptographic functions may be made more secure with special hardware instructions for AES encryption and SHA computations. Other forms of security such as an Intel® Enhanced Privacy ID (EPID) may be being adopted across the industry as a preferred device identity key, which may be enabled through automated device registration (e.g., Intel Secure Device Onboarding (SDO)) technology for secure, zero-touch onboarding of devices. In further examples, the ECN nodes 150A, 150B and other subsystems of the SDIS architecture may be interoperable with these or other security approaches.” Paragraph 0052; “In the SDIS architecture, real-time services may operate on top of a real-time physical transport via the control messages bus 112, such as via Ethernet TSN. The control messages bus 112 may be adapted to address the heterogeneity of existing middleware or communication stacks in an IoT setting (e.g., with use of Open Platform Communications Unified Architecture (OPC-UA), Object Management Group Data Distribution Service (DDS), OpenDXL, Open Connectivity Foundation (OCF), or the like standards), to enable seamless device-to-device connectivity to address the emerging implementations of IoT deployments.” Paragraph 0043; Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
Nixon, Miller, Kumar, and Wouhaybi are combinable for the same rationale as set forth above with respect to claim 6.

Claim 14:
Nixon, Miller, and Kumar do not explicitly describe a data communication and security application as described below.  However, Wouhaybi teaches the data communication and security application as described below.  
The cited prior art describes the system of Claim 13, wherein the data communication and security software application includes a communication stack executed by the processor to support an OPC UA open platform data communication protocol and its core services for synchronous and asynchronous data transmission between the at least one controller and the at least one operator station. (Wouhaybi: see the security and I/O services segment of the ECN I/O controller 105A as illustrated in figure 2B and as described in paragraphs 0035, 0052; “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6). In an example, the ECN nodes 150A, 150B may integrate with various hardware security features and trusted execution environment, such as Intel® Software Guard eXtensions (SGX), Dynamic Application Loader (DAL), secure VMM environments, and trusted computing-standard Trusted Platform Module (TPM). In a further example, secure boot may be enabled with fused and protected key material accessed within protected hardware cryptographic engines, such as Intel® Converged Security and Manageability Engine (CSME) and Platform Trust Technology (PTT). Additionally, cryptographic functions may be made more secure with special hardware instructions for AES encryption and SHA computations. Other forms of security such as an Intel® Enhanced Privacy ID (EPID) may be being adopted across the industry as a preferred device identity key, which may be enabled through automated device registration (e.g., Intel Secure Device Onboarding (SDO)) technology for secure, zero-touch onboarding of devices. In further examples, the ECN nodes 150A, 150B and other subsystems of the SDIS architecture may be interoperable with these or other security approaches.” Paragraph 0052; “In the SDIS architecture, real-time services may operate on top of a real-time physical transport via the control messages bus 112, such as via Ethernet TSN. The control messages bus 112 may be adapted to address the heterogeneity of existing middleware or communication stacks in an IoT setting (e.g., with use of Open Platform Communications Unified Architecture (OPC-UA), Object Management Group Data Distribution Service (DDS), OpenDXL, Open Connectivity Foundation (OCF), or the like standards), to enable seamless device-to-device connectivity to address the emerging implementations of IoT deployments.” Paragraph 0043; Nixon: “This patent application relates generally to industrial and process control systems and, more particularly, to an open architecture industrial control system that provides for reliability, resiliency, responsiveness, and elasticity.” Paragraph 0002; “an open protocol communication network that connects the input/output node to each of the one or more controller nodes using an open communications protocol” paragraph 0023; “an open protocol communication network, that connects the input/output node to each of the one or more controller nodes using an open communications protocol” claim 19)
Nixon, Miller, Kumar, and Wouhaybi are combinable for the same rationale as set forth above with respect to claim 6.

Claim 16:
Nixon, Miller, and Kumar do not explicitly describe a cloud network as described below.  However, Wouhaybi teaches the cloud network as described below.  
The cited prior art describes the system of Claim 8, wherein the data network is connected to a cloud network and to at least one remote operator station. (Woyhaybi: see the cloud computing network with the cloud 1200 and various devices 1202 and sensors 1228 as illustrated in figure 12 and as described in paragraphs 0121, 0123; Nixon: see the workstation nodes 22, 24, configuration node 26, and AFNs 14 as illustrated in figure 1 and as described in paragraph 0039)
Nixon, Miller, Kumar, and Wouhaybi are combinable for the same rationale as set forth above with respect to claim 6.

Claim 18:
Nixon, Miller, and Kumar do not explicitly describe a wireless gateway as described below.  However, Wouhaybi teaches the wireless gateway as described below.  
The cited prior art describes the system of Claim 8, 
wherein a second controller is connected to the data network, (Nixon: see the controllers 12 connected to the network 16 as illustrated in figure 2)
the second controller including a communication interface connected to at least one wireless gateway (Wouhaybi: see the devices 1104 connected to the gateways 1154 as illustrated in figure 11 and as described in paragraphs 0112, 0113; “The network topology may include any number of types of IoT networks, such as a mesh network provided with the network 1156 using Bluetooth low energy (BLE) links 1122. Other types of IoT networks that may be present include a wireless local area network (WLAN) network 1158 used to communicate with IoT devices 1104 through IEEE 802.11 (Wi-Fi®) links 1128, a cellular network 1160 used to communicate with IoT devices 1104 through an LTE/LTE-A (4G) or 5G cellular network, and a low-power wide area (LPWA) network 1162, for example, a LPWA network compatible with the LoRaWan specification promulgated by the LoRa alliance, or a IPv6 over Low Power Wide-Area Networks (LPWAN) network compatible with a specification promulgated by the Internet Engineering Task Force (IETF).” Paragraph 0113)
the wireless gateway wirelessly connected to least one wireless process instrument using a wireless protocol, (Wouhaybi: see the sensors 1228 within the network 1220 as illustrated in figure 12 and as described in paragraph 0123; “The gateways 1204 may be edge devices that provide communications between the cloud 1200 and the fog 1220, and may also provide the backend process function for data obtained from sensors 1228, such as motion data, flow data, temperature data, and the like. The data aggregators 1226 may collect data from any number of the sensors 1228, and perform the processing function for the analysis. The results, raw data, or both may be passed along to the cloud 1200 through the gateways 1204. The sensors 1228 may be full IoT devices 1202, for example, capable of both collecting data and processing the data. In some cases, the sensors 1228 may be more limited in functionality, for example, collecting the data and allowing the data aggregators 1226 or gateways 1204 to process the data.” Paragraph 0123)
wherein the wireless gateway transmits instructions from the second controller to the at least one wireless process instrument and (Nixon: see the sending of control instructions from the function nodes 14 via network communication to the controller 0080 12 as illustrated in figures 2, 5 and as described in paragraph 0079; “The control signal from the PID control block may be provided to another translator block 150 (a separate actor in the actor model) which may encode the data in a message (a message packet) suitable for communication over the network 16 and may send that data message, along with a meta-data message across the network 16 addressed to a logical entity within one of the BFN I/O controllers 12. The messages are then received by a further translation block 152 in the appropriate BFN I/O controller 12 which decodes the data within the messages received via the network 16 (based on the meta-data and the data within the data message). Again the message decoded by the translator block 152 may be in any message protocol (e.g., any packet based protocol) as sent across the network 16 and may use any message or data format or scheme, as the translator block 152 uses the meta-data to decode or understand the format of the data message. In any event, the translator block 152 then provides the control signal to a control block 154 that may be in, for example, a logical component of one of the BFN I/O controllers 12, or in a field device, etc. to cause, for example, a valve to change position.” Paragraph 0080; Wouhaybi: see the gateways 1204, sensors 1228, devices 1202, and aggregators 1226 as illustrated in figure 12 and as described in paragraph 0123)
the second controller receives data from the wireless gateway that is received by the wireless gateway from the at least one wireless process instrument. (Wouhaybi: see the sensors 1228 and data aggregators 1226 within the network 1220 as illustrated in figure 12 and as described in paragraph 0123; “The gateways 1204 may be edge devices that provide communications between the cloud 1200 and the fog 1220, and may also provide the backend process function for data obtained from sensors 1228, such as motion data, flow data, temperature data, and the like. The data aggregators 1226 may collect data from any number of the sensors 1228, and perform the processing function for the analysis. The results, raw data, or both may be passed along to the cloud 1200 through the gateways 1204. The sensors 1228 may be full IoT devices 1202, for example, capable of both collecting data and processing the data. In some cases, the sensors 1228 may be more limited in functionality, for example, collecting the data and allowing the data aggregators 1226 or gateways 1204 to process the data.” Paragraph 0123)
Nixon, Miller, Kumar, and Wouhaybi are combinable for the same rationale as set forth above with respect to claim 6.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116